Citation Nr: 1016327	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-09 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from December 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was originally before the Board in March 2009.  At 
that time, it was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran was a construction machine operator during 
active duty, and he was therefore exposed to acoustical 
trauma as a result of his service.

2.  The Veteran is currently diagnosed with bilateral 
sensorineural hearing loss and bilateral tinnitus.

3.  Bilateral hearing loss and tinnitus were not shown in 
service or for many years thereafter, and there is no 
competent medical opinion linking the disorders to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1133, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for establishing service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, the Board initially remanded this case in order 
to issue the Veteran corrective VCAA notice.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error 
remedied by the Board's remand, the subsequent provision of 
notice by the RO , and re-adjudication of the claim such that 
the appellant was provided with a meaningful opportunity to 
participate effectively in the processing of his claim).  To 
that end, the Veteran was provided VCAA notice, after the 
Board remanded his case, in a May 2005 letter.  That 
correspondence advised him as to what information and 
evidence was needed to substantiate his claims for service 
connection, as well as what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.  That letter additionally informed the 
Veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  See Dingess, supra.  The claim was last 
adjudicated in February 2010.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, private 
treatment records, Social Security Administration (SSA) 
records, lay statements from the Veteran's friends and 
family, and statements from the Veteran and his 
representative in support of his claims.

Additionally, the Board is cognizant that the before the 
Board can proceed to the adjudication on the merits, the 
Veteran is entitled to full compliance with the Board's 
remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order).  In 
its March 2009 remand order, the Board ordered the RO/AMC to 
resend corrective VCAA notice, to obtain all outstanding VA 
treatment records particularly those from "American Lake 
Hospital," and then to readjudicate the Veteran's claims.  
The Board notes that, as discussed above, the RO/AMC complied 
with the remand order by providing the Veteran corrective 
VCAA notice.  The VA treatment records, including those from 
American Lake VA Medical Center, are now of record, and the 
Veteran's claims were readjudicated in the February 2010 
supplemental statement of the case.  Accordingly, the Board 
finds that the RO/AMC has fully complied with its remand 
order, and the Board may proceed to adjudicate upon the 
merits of this case.  See Stegall, supra.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Board notes that the threshold for normal hearing is from 
0 to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  However, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

At the outset, it is noted that the Veteran's Military 
Occupational Specialty (MOS) was that of construction machine 
operator.  As such, noise exposure is found to be consistent 
with the circumstances of his active service.  38 U.S.C.A. 
§ 1154(a).  Accordingly, such noise exposure is conceded.  
The question for consideration, then, is whether the 
Veteran's current hearing loss and tinnitus is causally 
related to such in-service noise exposure.  

The Veteran's service records do not indicate any complaints, 
treatment, or findings referable to hearing loss or tinnitus.  
His July 1965 separation examination showed normal 
audiometric results were obtained.  Moreover, he denied ear 
trouble in a report of medical history completed at that 
time.   

Following service, the Veteran underwent a VA examination in 
January 1989.  At that time he did not complain of any 
hearing loss or tinnitus.  The examiner noted that there was 
"no obvious deafness."  He checked the "No" box listed 
under "Hearing loss noted."  During examination, the 
Veteran was noted as having worked as an ironworker and well 
driller post-service.

VA treatment records from April 2001 indicate that the 
Veteran was seen for a general medical examination, at which 
time a "history of hearing loss and tinnitus" was noted.  
The Veteran was seen by the same examiner in September 2001, 
where he was again noted as having a history of severe 
hearing loss and tinnitus.

The Veteran underwent a VA audiological examination in 
February 2004.  During that examination, he reported a 
longstanding gradual hearing loss bilaterally with difficulty 
hearing with background noise.  He reported military noise 
exposure from artillery, aircraft, tanks, engines, and 
gunfire, all without the use of ear protection.  The Veteran 
also reported 40 years of post-service occupational noise 
exposure in construction work with hearing protection at 
times, and recreational noise exposure due to hunting and 
chain saws with the use of hearing protection.  Audiometric 
testing demonstrated hearing loss for VA compensation 
purposes under 38 C.F.R. § 3.385.  

After reviewing the claims file, including the Veteran's 
service treatment records, the examiner submitted a medical 
opinion in an August 2004 addendum to the February 2004 
examination.  The examiner diagnosed the Veteran with mild to 
moderately severe bilateral sensorineural hearing loss, and 
noted that the Veteran reported a longstanding constant 
moderate ringing tinnitus bilaterally.  The examiner opined 
that the Veteran's hearing loss was not related to military 
service because the Veteran presented normal hearing loss at 
both enlistment and separation examinations in service.  She 
additionally opined that the Veteran's tinnitus was not a 
result or related to hearing loss caused by events during 
service.

In a May 2005 statement, the Veteran indicated that he had 
been fitted for hearing aids as a result of his March 2003 
audiological examination and that he received those hearing 
aids in May 2003.

The Veteran also submitted statements in March 2006 and 
November 2006 detailing extensively the noise exposure during 
service.  He indicated that he fired many different types of 
small arms, grenades, rocket launchers, and anti-tank and 
anti-mine missiles and other types of explosives, including 
TNT and plastic explosives, during basic training, and that 
he was subjected to noise as a result of that training, as 
well as "infiltration" courses.  The Veteran further 
indicated that, as an engineer, he was subjected to the noise 
of cranes, air compressors, chain saws, sledge and pneumatic 
hammers.  He indicates that he was never provided hearing 
protection.  He relates his hearing loss to this noise 
exposure in service.

The Veteran also submitted two statements from his friends in 
service, C.T.N. and D.S.B., both of whom confirmed that they 
were not issued hearing protection during military service.  

In a February 2009 statement, the Veteran indicated that he 
wore hearing aids that he received from the American Lake VA 
Medical Center.  He indicated that the doctors there had 
indicated in their files that it was their opinion that the 
Veteran's hearing loss and tinnitus was related to military 
service.  

VA treatment records from American Lake VA Medical Center 
indicated that the Veteran was seen there from September to 
October 2007 for hearing aid fittings.  In September 2007, 
the Veteran reported a gradual onset bilaterally, and 
reported that he first noticed a difficulty hearing in 
approximately 1965 when he was discharged from service.  He 
further reported bilateral moderate tinnitus, and military 
noise exposure as a combat engineer, where he was exposed to 
loud explosives and rifle fire without the use of hearing 
protection.  He also reported occupational noise exposure as 
an iron worker and well driller for 20 years and recreational 
noise exposure of hunting and chain saws, all of which was 
with hearing protection.  The Veteran was diagnosed with 
bilateral sensorineural hearing loss and was fitted for 
hearing aids.  He was initially fitted for those hearing aids 
in October 2007.

Finally, the Veteran submitted a private audiological report 
from Dr. Y., M.D., in which he reported noticing hearing loss 
in 1964-1965, as well as bilateral constant tinnitus.  He 
reported that he was subjected to noise of explosives and 
tanks, construction and helicopters while in service.  Dr. Y. 
indicated that he reviewed the several audiograms from March 
2003 through August 2009, as well as the Veteran's separation 
audiogram in July 1965.  The Veteran underwent audiological 
testing.  Dr. Y., after synthesizing the findings of his 
audiological testing, indicated that in summary the results 
of the audiogram were consistent with the previous 
audiograms.  He rendered no opinion as to the etiology of the 
Veteran's hearing loss and tinnitus.  

The post-service record first references hearing loss and 
tinnitus in 2001.  The Board notes that this is far outside 
the one-year period after the Veteran's discharge in July 
1965, and thus, the Veteran cannot be service connected under 
the presumption for sensorineural hearing loss.  See 38 
C.F.R. §§ 3.307, 3.309.  However, the Veteran may still 
establish service connection under other service connection 
principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Again, there is no showing of hearing loss or tinnitus until 
several decades following separation from service.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

On appeal, the Veteran argues that his hearing loss began in 
service, that he was never given a hearing test at separation 
from service, and that he has had hearing loss and tinnitus 
since his discharge from service.  The Board finds that the 
Veteran is not credible as to these assertions for the 
following reasons.  First, the Board specifically points to 
the audiometric results on the July 1965 separation 
examination.  Such results are indicative that a hearing test 
was administered at separation.  Furthermore, the Board notes 
that those results indicate clinically normal hearing.  
Moreover, the Veteran himself, at that time, indicated that 
he was not having any ear troubles, and did not report any 
hearing loss or tinnitus at that time.  Additionally, the 
Board points to the Veteran's 1989 VA examination where he 
was noted as not having any hearing loss, and he did not 
complain of hearing loss or tinnitus at that time.  Finally, 
while he raised claims of entitlement to service connection 
for other disabilities as early as 1985, he did not claim 
hearing loss or tinnitus until 2003, almost 40 years after 
discharge.  Indeed, if he had been experiencing continuous 
hearing loss and tinnitus since active service, it is 
reasonable to expect that he would have raised a claim much 
sooner.  For these reasons, his current assertions, noted 
both in testimonial statements and recent medical reports, as 
to continuous hearing loss and tinnitus symptomatology are 
simply not persuasive.  

For the above reasons, continuity of symptomatology has not 
been established, either by the clinical record or through 
the Veteran's own statements.  Moreover, no competent medical 
opinion relates the current hearing loss and tinnitus to 
active service.  Rather, The VA examiner in February 2004 
explicitly noted the Veteran extensive military noise 
exposure, as well as his 40 year post-service occupational 
noise exposure as a construction worker.  She stated that she 
reviewed the Veteran's service treatment records, and that 
based on the fact that he did not show a hearing loss at 
separation, the hearing loss and tinnitus were not related to 
service.  As this opinion was offered after a review of the 
claims file and an objective examination of the Veteran, it 
is found to be highly probative.  Moreover, no other 
competent medical evidence of record refutes the VA 
examiner's opinion.

The Veteran claimed that VA treatment records from American 
Lake VA Medical Center contained a positive link between his 
hearing loss and tinnitus and service.  However, a review of 
such records does not reveal any opinions of nexus.  Those 
treatment records merely show that the Veteran was diagnosed 
with bilateral sensorineural hearing loss and was fitted for 
hearing aids.  As far as the treatment records can be read as 
asserting onset in service, the Board notes that that is the 
transcription of the Veteran's reported onset, which the 
Board found not credible above.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).

To the extent that the Veteran and other laypersons have here 
asserted that his current hearing loss and tinnitus are 
causally related to active service, they have not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
their lay opinions do not constitute competent medical 
evidence and lack probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board acknowledges that the holding in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted 
to enable a lay person to speak as to etiology in some 
limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken 
leg.  However, the question of causation here involves a more 
complex relationship due to the Veteran's post-service noise 
exposure and the delay in documented audiometric evidence of 
hearing loss, and thus the question of nexus is beyond the 
competence of laypersons here.

For the above reasons, the Board must deny the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  See38 C.F.R. § 3.303.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).


						(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


